DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhat et al. (US 2016/0048401).
Consider claim 1, Bhat et al. discloses an apparatus, comprising: at least one computing node comprising a processor and memory; at least one non-volatile drive managed by the at least one computing node; a data set maintained on the at least one non-volatile drive; metadata for the data set, the metadata maintained on the at least one non-volatile drive; and a metadata paging controller configured to: copy pages of the metadata from the at least one non-volatile drive to free pages of a free pool in the memory as needed, evict pages of metadata from the memory in the background based on a difference between a target size of the free pool and an actual size of the free pool; and , adjust the target size of the free pool based on a difference between a free pool relative minimum setpoint for a time period and an actual free pool relative minimum for the time period, wherein the free pool relative minimum setpoint represents desired smallest size that the free pool becomes during the time period ([0002], [0003], [0027], [0037], [0038], [0044], [0047], [0051], [0056], [0058] and [0059], metadata pages can be paged back and forth between volatile and non-volatile memory based on triggering condition. The size of the free space in the volatile memory is adjusted deterministically based on the triggering conditions such as memory usage compared against a threshold. The described processes of Bhat et al. are performed automatically based on a triggering event, therefore they are considered background processes. The amount of free pages is adjusted based on the memory usage to either page out or page in metadata pages. Paging only begins to occur when there isn’t enough space for new pages to be paged in, therefore the eviction rate is adjusted from not needing to page, to some amount of paging based on the size of free pages in the memory. Further, metadata pages can be paged back and forth between volatile and non-volatile memory based on triggering condition.).
Claim 8 are the method claims to the apparatus claim 1 above and are rejection in the same manner using the same rationale.
Claim 15 are the medium claims to the apparatus claim 1 above and are rejection in the same manner using the same rationale.
Allowable Subject Matter
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. The amendments have overcome the 101 rejection. The arguments are the same as provided with the previous after final response and have been addressed there, the new limitations moved up from the dependent claims have been addressed in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136